DETAILED ACTION
This action responds to Application number 16/881107, filed 05/22/2020.
Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a “computer-readable storage medium”, but do not specifically disclaim transitory subject matter.  While the specification does state that “It will be apparent to those of ordinary skill in the art that the computer-implemented procedures and process steps may be stored as computer-executable instructions on a non-transitory computer-readable medium”; however, this is insufficient to explicitly disclaim transitory subject matter, as is open ended (i.e. “may be stored”) and does not specifically state what is excluded.  Applicant could, by way of example, correct this issue by limiting claims 15-20 to a “non-transitory computer readable storage medium”.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, for 2 reasons:
The language “monitors changes in compressed size of the full-size allocation unit of representative data over time; selecting a reduced size allocation unit for compressed data based on the changes in compressed size of the full-size allocation unit of representative data over time; and causes the compute nodes to use both the full-size allocation unit and the reduced size allocation unit for storage of data on the drives” (e.g. claim 1, lines 7=12) is indefinite, for 3 reasons.  First, it is unclear whether “compressed size of the full-size allocation unit” refers to actual separate compressed data (i.e. a full size allocation unit is compressed into another area, and that area has a compressed size), or if it refers to the compressibility of the full-sized data (i.e. estimating the compressed size of full size data without actually performing the compression).  Second, it is unclear if “reduced size allocation unit” and “full size allocation unit” refers to the sizes of actual observed blocks of data, or they refer to standard block sizes for all full sized blocks and reduced sized blocks, respectively.  Third, it is unclear if “use both the full-size allocation unit and the reduced size allocation unit for storage of data” means that data are stored redundantly in the full-sized allocation unit and reduced size allocation unit, or if it means that some data are stored in a full-size allocation unit and other data are stored in a reduced size allocation unit.  For all these reasons, the limitation is indefinite.
Language “the full-size allocation unit” (e.g. claim 1, lines 7-8 and 9-10).  There is insufficient antecedent basis for this limitation in the claim, as there are 
Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The language “weights values of the monitored compressed size” (e.g. claim 3, lines 1-2) is indefinite, as it is unclear what the “values” (plural) of the monitored compressed size are.  Claim 1 only discloses monitoring “changes” in compressed size of the full-size allocation unit over time; it is unclear if the “values” refer to different respective compressed sizes of a single full-size allocation unit over time, or if they refer to respective compressed sizes of different full-size allocation units, or if they refer to the changes in size, rather than the sizes themselves;
Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The language “weights W = Bucket Size Counter Value * (Bucket Size/100)P, where P is a hyper parameter” (e.g. claim 4, lines 2-3) is indefinite.  As noted in claim 3 above, it is unclear what the “values” of the monitored compressed size refer to.  Furthermore, Applicant has not adequately claimed how the “buckets size”, “counter value”, and “hyper parameter” relate to the apparatus of claim 1; accordingly, the equation defined in claim 4 is indefinite.  It is noted that while the claims are interpreted in view of the specification, limitations from the specification are not read into the claims.

Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-8, 10, 12, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 2007/0150690 A1).

Re claim 1, Chen discloses the following:
An apparatus comprising: a data storage system comprising: a plurality of compute nodes interconnected with a plurality of drives (Fig. 3, hosts 165, disk arrays 181 and 182).  The system has a plurality of host computers (plurality of compute nodes) interconnected with at least two storage arrays (a plurality of drives);
at least one storage object on which data is logically stored, the storage objects being backed by the drives; and (p. 1, ¶ 10).  The logical volumes (storage object on which data is logically stored) are backed by the physical storage devices;
a compressed data manager that selects at least one full-size allocation unit of representative data, monitors changes in compressed size of the full-size allocation unit for compressed data based on the changes in compressed size of the full-size allocation unit of representative data over time, and causes the compute nodes to use both the full-size allocation unit and the reduced size allocation unit for storage of data on the drives (Fig. 4; p. 4, ¶ 31).  This limitation is indefinite, as noted above.  Examiner interprets it to mean monitoring the 
compressibility (changes in compressed size of the full-sized allocation unit of representative data over time) of volume data (full-size allocation unit), and utilizes both uncompressed (full-size allocation unit) and compressed (reduced size allocation unit) for data storage.  The system monitors compressibility of uncompressed volume data (full-size allocation unit), and when it meets a certain compressibility threshold, compresses some or all of the data into a reduced size allocation unit.  For example, in one example, 80% of the data is compressed (reduced size allocation unit) and 20% is uncompressed (full-size allocation unit).

Re claim 3, Chen discloses the apparatus of claim 1, and further discloses that the compressed data manager weights values of the monitored compressed size (p. 3, ¶ 24).  This limitation is indefinite, as noted above.  Examiner interprets it to mean applying some weight or priority to data whose compressibility is monitored.  Chen discloses applying priorities (weights) to the different logical volumes which are monitored for compressibility.

Re claim 5, Chen discloses that the manager selects at least one full-size allocation unit of representative data based on frequency of write operations (¶ 10).  An uncompressed data location (full-size allocation unit of representative data) is selected based on write update frequency (write operations).

	Re claim 7, Chen disclose the apparatus of claim 1, and further discloses that the compressed data manager selects a new reduced size allocation for compressed data based on changes in average compressed size of full-size allocation units of data (Fig. 4; ¶ 9-10).  In response to the utilization metric hitting a threshold, data is selected for compression (selecting a new reduced size allocation unit for compressed data).  This is based on changes in the average compressed size of the full-size allocation units of data, because it is based on compressibility of a location of uncompressed data (¶ 9-10).
Re claims 8, 10, 12, and 14, Chen discloses the apparatuses of claims 1, 3, 5, and 7 above, respectively; accordingly, it also discloses methods implemented by those apparatuses, as in claims 8, 10, 12, and 14, respectively (see Chen, claim 1).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Arelakis et al (US 2018/0138921 A1).

Re claim 2, Chen discloses the apparatus of claim 1, but does not specifically disclose that the storage system uses only one reduced size allocation unit for storage of compressed data.

Arelakis discloses that the storage system uses only one reduced size allocation unit for storage of compressed data (p. 10, ¶ 104).  The compression scheme can divide data into fixed-size segments (only one reduced size allocation unit), and store compressed data into these fixed size units, using as many as are necessary to fit the data to be compressed.



	Re claim 9, Chen and Arelakis disclose the apparatus of claim 2; accordingly, they also disclose a method implemented by that apparatus, as in claim 9 (see Chen, claim 1).

Re claim 16, Chen and Arelakis disclose the apparatus of claim 2; accordingly, they also disclose a computer readable medium implementing the same functionality of that apparatus, as in claim 16 (see Chen, claim 15).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hines et al (US 2021/0120013 A1).

Re claim 4, Chen discloses the apparatus of claim 3.  However, it does not disclose the specific formula for calculating weights.

Hines discloses that the compressed data manager weights the values of the monitored compressed size using weights W = Bucket Size Counter Value * (Bucket Size/100)P, where P is a hyper parameter (¶ 108, ¶ 367).  This limitation is indefinite, as noted above.  Examiner interprets it to mean using a machine learning algorithm to weight values by using a hyper parameter, as in Hines (¶ 367).  Furthermore, the machine learning system relates to a system which performs compression (¶ 108).

It would have been obvious to one having ordinary skill in the art to modify the compression monitoring of Chen to implement machine learning, as in Hines, because Hines suggests that utilizing a machine learning training would allow the model to improve its ability to predict future values (¶ 336).

Re claim 11, Chen and Hines disclose the apparatus of claim 4; accordingly, they also disclose a method implemented by that apparatus, as in claim 11 (see Chen, claim 1).

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Oshimi et al (US 2017/0351602 A1).

Re claim 6, Chen discloses the apparatus of claim 1, and further discloses the compressed data manager (Fig. 4), but does not explicitly disclose selecting a unit based on frequency of relocation operations.

Oshimi discloses that the manager selects at least one full-size allocation unit of representative data based on frequency of relocation operations (claim 3).  Data blocks are selected for migration destinations based on a count (frequency) of times that data have been migrated (relocated).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the storage monitoring apparatus of Chen to select an allocation unit based on frequency of updating and migrating operations, as in Oshimi, because Oshimi suggests that selecting blocks based on update and migration frequency would prolong disk life by wear leveling across memory locations (¶ 219).



Re claim 19, Chen and Oshimi disclose the apparatus of claim 6 above; accordingly, they also disclose a computer readable medium implementing the same functionality of that apparatus, as in claim 19 (see Chen, claim 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132